ADVISORY ACTION
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/4/2022 has been received and will be entered.
Claim(s) 1-4 and 9-21 is/are pending.
Claim(s) 5-8 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, the rejection is mooted by cancellation and is accordingly WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-5 and 9-20 under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 to Zhamu, et al. in view of (i) US 2016/0079001 to Lin, et al., as understood, the traversal is on the grounds that “neither the Zhamu nor Lin reference teaches the binder or matrix materials that are cited in Claim 1.” (Remarks of 2/4/2022 at 7). The Remarks go on to argue “there is no mentioning of the binding or matrix materials” in the paragraphs cited in the rejection (Lin 8: [0076], [0078]). (Remarks of 2/4/2022 at 7). This has been considered but is not persuasive. Limitation (d) from Claim 1 along with paragraph [0076] are reproduced below:
Claim 1, limitation (d)
(Lin 8: [0076])
(d) coating or impregnating said one or a plurality of solid graphene foam shapes with a
binder or matrix material to form one or a plurality of said sealing materials, 

wherein said binder or matrix material comprises a material selected from the group consisting of polymer, metal, glass, ceramic, pitch, carbon, and combinations thereof, 

wherein said polymer is selected from the group consisting of thermoplastic resin, thermoset resin, rubber, thermoplastic elastomer, simultaneous penetrating network, and combinations thereof, 

wherein said rubber or thermoplastic elastomer is selected from the group consisting of butadiene rubber (BR), butyl rubber (IIR), chlorosulfonated polyethylene (CSM), epichlorohydrin rubber (ECH, ECO), ethylene propylene diene monomer (EPDM), ethylene propylene rubber (EPR), fluoroelastomer (FKM), nitrile rubber (NBR, HNBR, HSN, Buna- N), perfluoroelastomer (FFKM), polyacrylate rubber(ACM), polychloroprene (neoprene)


wherein the outer portion of said one or a plurality of solid graphene foam is completely embraced with a binder or matrix material.


binder or matrix material selected from a metal, carbon, graphite, polymer, pitch, glass, metal oxide, ceramic, or a combination thereof. In a preferred embodiment, the binder or matrix material is an electrically conductive material selected from an intrinsically conductive polymer, a metal, carbon, pitch, or graphite material.

 
Over the course of prosecution, various dependent claims (e.g. Claim 6, Claim 7, Claim 8) have been amended into Claim 1. Note however that the lengthy Markush groups only limit the polymer and the rubber or thermoplastic elastomer. The claim still recites a number of other binders in another Markush group: “said binder or matrix material comprises a material selected from the group consisting of polymer, metal, glass, ceramic, pitch, carbon, and combinations thereof.” Markush groups recite species in the alternatives. See MPEP 2117. Thus, it is entirely appropriate to reject the claim over any of the alternative in the group, despite further limitations limiting certain species in other alternatives. The claim recites broad genera in the Markush group (metal, glass, ceramic, carbon, etc.), and Applicants own prior art teaches these broad genera being used as binders in graphene foams. The rejection is MAINTAINED, modified to address the cancellation of Claim 5.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736